This opinion is subject to administrative correction before final disposition.




                                   Before
                         HOUTZ, MYERS, and KISOR
                          Appellate Military Judges

                           _________________________

                             UNITED STATES
                                 Appellee

                                        v.

                           Diego FIALLO
                 Lance Corporal (E-3), U.S. Marine Corps
                               Appellant

                               No. 202200101

                           _________________________

                          Decided: 27 September 2022

     Appeal from the United States Navy-Marine Corps Trial Judiciary

                                 Military Judge:
                                 Derek A. Poteet

 Sentence adjudged 4 March 2022 by a special court-martial convened
 at Marine Corps Base Camp Pendleton, California, consisting of a mil-
 itary judge sitting alone. Sentence in the Entry of Judgment: confine-
 ment for 6 months, reduction to pay grade E-1, and a bad-conduct dis-
 charge. 1

                            For Appellant:
           Lieutenant Commander Matthew A. Kozyra, JAGC, USN




 1   The sentence fell within the parameters of the plea agreement.
                  United States v. Fiallo, NMCCA No. 202200101
                               Opinion of the Court

                             _________________________

          This opinion does not serve as binding precedent under
                NMCCA Rule of Appellate Procedure 30.2(a).

                             _________________________

PER CURIAM:
    After careful consideration of the record, submitted without assignment of
error, we have determined that the findings and sentence are correct in law
and fact and that no error materially prejudicial to Appellant’s substantial
rights occurred. 2
   The findings and sentence are AFFIRMED.


                                     FOR THE COURT:




                                     MARK K. JAMISON
                                     Clerk of Court




   2   Articles 59 & 66, Uniform Code of Military Justice, 10 U.S.C. §§ 859, 866.


                                            2